DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7 and 10 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Aoyama et al (DE 4421306).
Regarding claim 1, Aoyama discloses a light device  comprising a housing closed by a transparent covering plate,  a light source unit arranged within the housing the light source unit including a first and a second light source (14,Fig. 2)an optical unit arranged within the housing the optical unit including a hologram element (16) said light source unit and an optical unit arranged to generate an illuminated holographic figure(16), the optical unit has at least one shutter element (11) to limit a radiation angle to limit an emission angle range of the light sources(14) wherein the optical unit has a first optical component(17) assigned to the first light 
Regarding claim 2, at least one of the first and the second optical component is a reflector (coated with aluminum to form a reflector). 
	Regarding claim 3, on a side facing the light sources and the hologram element an extension level extends from the optical component (fig 3).

	Regarding claim 4, the screening element extends vertically to the extension level and in the direction of the optical axis of the optical component (figs. 1 and 2)
	
	Regarding claim 5, at least two optical components are arranged next to each other in a row and connected to each other in one piece on the one hand and wherein the light sources allocated to the perspective optical components are arranged on a common carrier at a distance to each other and parallel to the row of optical components on the other hand (figs. 1-2) 

	Regarding claim 6, the at least screening element is connected in a force locking manner with an assembly with the optical components (Figs 2-3, adhesive).

	Regarding claim 10, the at least one screen element is formed in the shape of a parallelogram.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama et al.
Regarding claim 8 and 9, Aoyama does not specifically disclose the screening element being provided with an antireflective surface, or being formed as a matte black surface that diffuses. It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to modify the screen of Aoyama with an antireflective surface, or being formed as a matte black surface that diffuses , since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or  choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to modify the screen device of Aoyama with an antireflective surface, or being formed as a matte black surface that diffuses since one of ordinary skill in the art would have recognized that such a modification would be necessary to produce a predetermined light output caused by the surface treatments of the screen element for a predetermined purpose. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANABEL TON/Primary Examiner, Art Unit 2875